Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, either alone or in combination, the elements of the independent claims.
	The claims recite the updating of a payment card number of an electronic payment card which communicates an authentication signal to a user mobile device through NFC technology. The signal includes the current payment card number and is a request to change the current payment card number. The payment card receives the updated card number signal and replaces the current payment card number on the payment card with the updated payment card number.

The closest prior art comprises methods of replacing a payment card number on an electronic payment card but do not perform the operation in a similar fashion or with similar technology, for example:
Brimhall – 2019/0354986 – Dynamically generating verification values using electronic ink and power derived from external source
	[0007] In some embodiments, the computer-readable instructions, when executed by the at least one processor, may cause the card to: receive, via the point-of-sale terminal or the automated teller machine, new information for display on the electronic ink display of the card; and refresh the electronic ink display of the card to display the new information.  In some embodiments, the computer-readable instructions, when executed by the at least one processor, may cause the card to: receive an updated card number for the card; and refresh the electronic ink display of the card to display the updated card number for the card.  In some embodiments, the computer-readable instructions, when executed by the at least one processor, may cause the card to: receive an updated expiration date for the card; and refresh the electronic ink display of the card to display the updated expiration date for the card.  In some embodiments, the computer-readable instructions, when executed by the at least 
one processor, may cause the card to: receive an updated name of a person associated with the card; and refresh the electronic ink display of the card to display the updated name of the person associated with the card.  In some embodiments, the computer-readable instructions, when executed by the at least one processor, may cause the card to: receive an updated offer associated with the card; and refresh the electronic ink display of the card to display the updated offer associated with the card. 

Brimhall does not disclose the card connecting to a mobile device or an authentication signal comprising a current account number.
Koeppel – 2016/0180306 – System, method and apparatus for reprogramming a transaction card
	[0010] According to an example embodiment, a user device may include an 
input/output interface that receives a reprogramming notification; a processor that authenticates a user via at least one authentication factor, wherein following authentication, the input/output interface receives new transaction card data from an account provider system; and an antenna used to establish a contactless connection with a reprogrammable transaction card having an embedded microchip, wherein upon connection, the antenna: transmits, via the contactless connection, instructions to delete at least a portion of existing transaction card data securely stored in the embedded microchip; transmits, via the contactless connection, new transaction card data and instructions to store the new transaction card data thereby replacing the deleted existing 
transaction card data; receives, via the contactless connection, a response to the instructions to store the new transaction card data; and deactivates the contactless connection with the reprogrammable transaction card.  A contactless connection may include, for example, an NFC connection.  A response to the instructions to store the new transaction card data may include, for example, a confirmation of replacement or a refusal of replacement.

Koeppel discloses receiving a reprograming notification at a user device and authenticating a user and receiving new transaction card data, establishing a connection with the card and updating the card number. Koeppel does not disclose the card sending an authentication signal comprising a current card number to the user device.

Hathaway – 2009/0048971 – Payment card with dynamic account number
Hathaway is similarly deficient.

Selvarajan – 2018/0174148 – System and method for user authorized card transactions to prevent fraud
Selvarajan is similarly deficient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. A method, comprising:
	emitting, by a near-field communication device of a payment card, an
authentication signal for receipt by a near-field communication device of a mobile device, wherein the emitted authentication signal:
	includes a payment card number currently displayed on a visual display of
the payment card,
	is emitted after the payment card is introduced into any portion of a nearfield
communication electric field surrounding the mobile device, and
	is approval of a request to change the payment card number currently displayed on the visual display of the payment card;
	receiving, while the payment card remains within any portion of the near-field
communication electric field surrounding the mobile device, by a near-field
communication device of the payment card, an updated payment card number signal, wherein the updated payment card number signal contains an updated payment card number; and
	in response to receiving the updated payment card number signal, replacing the payment card number currently displayed on the visual display of the payment card with an updated payment card number.

3. The method of claim 1, further comprising:
	in response to receiving the updated payment card number signal by the near-field communication device of the payment card, generating a display drive signal for driving the visual display of the payment card to change the payment card number currently displayed to display the updated payment card number.

Claims 6, 8, 10, 11, 13 and 14 are similar and should be similarly modified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694